DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19-24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Independent claim 19 is drawn to a machine-readable medium comprising a stored set of instructions.
The specification describes: In at least one embodiment, any portion of code and/or data storage 601 may be internal or external to one or more processors or other hardware logic devices or circuits. In at least one embodiment, code and/or data storage 601 may be cache memory, dynamic randomly addressable memory (“DRAM”), static randomly addressable memory (“SRAM”), non-volatile memory (e.g., Flash memory), or other storage. In at least one embodiment, choice of whether code and/or data storage 601 is internal or external to a processor, for example, or comprised of DRAM, SRAM, Flash or some other storage type may depend on available storage on-chip versus off-chip, latency requirements of training and/or inferencing functions being performed, batch size of data used in inferencing and/or training of a neural network, or some combination of these factors. (See at least Para. 63 of Applicant’s Published Specification). 
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine-readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of tangible media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 USC § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. 
A claim drawn to such a computer-readable storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1 077 0)Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 USC § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a processor (i.e., a machine) in claims 1-6, a system (i.e., a machine) in claims 7-12, a method (i.e., a process) in claims 13-18, a machine-readable medium (i.e., an article of manufacture) in claims 19-24, and a game generation system (i.e., a machine) in claims 25-30.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[i]n at least one embodiment, one or more neural networks are used to generate one or more first games corresponding to one or more portions of one or more second games” (abstract).  More particularly, representative claims 1, 13, and 25 recite the following (with emphasis):
1.  A processor, comprising:
- one or more circuits to use one or more neural networks to generate one or more first games corresponding to one or more portions of one or more second games. 

13.  A method, comprising:
- using one or more neural networks to generate one or more first games corresponding to one or more portions of one or more second games.

25.  A game generation system, comprising:
-one or more circuits to use one or more neural networks to generate one or more first games corresponding to one or more portions of one or more second games; and
-memory for storing network parameters for the one or more neural networks.

The underlined portions of claims 1, 13, and 25 generally encompass the abstract idea (similarly claimed in claims 7 and 19). Dependent claims 2-6, 8-12, 14-18, 20-24, and 26-30 further define the abstract idea by introducing further steps/rules for generating game content.  The abstract idea may be viewed, for example, as:
a mental process (e.g., concepts performed in the human mind, including, observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for generating game content.  The limitation(s) about generating are, as drafted, processes that, under broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components.  That is, other than reciting “a processor,” “one or more circuits,” and “one or more neural networks,” nothing in the claim(s) elements precludes the steps from being a mental process.  A person playing or a person who has played a game can generate a game corresponding to the initial game and is akin to a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using a processor, one or more circuits, and one or more neural networks to perform rules/steps for generating game content. The components in these steps are recited at a high-level of generality (e.g., as a generic processor and/or a computer can perform the generic computer functions of inputting and outputting information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim(s) 1, 13, and 25 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a processor, one or more circuits, and one or more neural networks.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0048] …In at least one embodiment, client device 202 may include or comprise a device such as a desktop computer, notebook computer, gaming console, smart phone, tablet computer, VR headset, AR goggles, a wearable computer, or a smart television….

As such, the processor, one or more circuits, and one or more neural networks for generating game content, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 48 above).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to steps/rules for generating game content (Claims 2-6, 8-12, 14-18, 20-24, and 26-30).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor, one or more circuits, and one or more neural networks to perform content generation amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 6-9, 12-15, 18-21, 24-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (US 2014/0179439 A1) (henceforth, “Miura”) in view of Taylor et al. (US 2019/0246179 A1) (henceforth, “Taylor”).
Regarding claims 1, 7, 13, 19, and 25, Miura teaches a method, a system, and a machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least:
generate one or more first games corresponding to one or more portions of one or more second games (e.g., generating a game slice, using recorded gameplay to generate a game slice in Para. 109 and Fig. 8); and
memory for storing network parameters (e.g., AI character control logic is defined for the game slice with the parameters as they were defined in the user's recorded gameplay selection and the game slice for the video game is generated based on the aforementioned parameters stored in a game library that is part of the cloud gaming service in Para. 74, Para. 138, and Fig. 1B).
But Miura although teaching “artificial intelligence models that define the reaction and activity of the AI entities” (Para. 102), lacks in explicitly teaching the use of a neural network.  In a related disclosure, Taylor teaches a media system employs techniques to identify relevant gameplay content in a game environment (see abstract).  More particularly, Taylor teaches the use of a convolutional neural network (CNN) for learning how to convert input signals into corresponding output signals (Para. 40).  Taylor states that there is a need for improved evaluation of gameplay content in a game environment (Para. 3).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the generation of a mini-game of Miura to include the neural network learning features of Taylor in order to provide an improved evaluation of gameplay content, as beneficially taught by Taylor.
Regarding claims 2, 8, 14, 20, and 26, Miura as modified by Taylor teaches the one or more neural networks include an event detection network to determine, from video of gameplay for the one or more second games, events occurring in the one or more second games (Miura – e.g., specific events in gameplay timeline in Para. 87), the event detection network including at least one long short-term memory (LSTM) layer to determine new or unique events to which the one or more portions correspond (Taylor – e.g., layers in Para. 40-43 and Para. 36).
Regarding claims 3, 9, 15, 21, and 27, Miura as modified by Taylor teaches the one or more neural networks include a convolutional neural network (CNN) to extract features for one or more objects present in gameplay for each of the one or more portions of the one or more second games, wherein the features are to be transformed into one or more feature vectors adhering to a schema (Taylor – Para. 40-43 and Fig. 5).
Regarding claims 6, 12, 18, 24, and 30, Miura as modified by Taylor teaches the one or more first games recreate an appearance, mechanics, and physics of gameplay for the one or more portions of the one or more second games (Miura – e.g., a method for generating a playable limited version of a video game is provided, a user's gameplay of a full version of the video game is recorded, and the user's recorded gameplay is analyzed to determine a region of interest in abstract and Para. 109).
Claim(s) 4-5, 10-11, 16-17, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Taylor in further view of Dunning et al. (US 10872293 B2) (henceforth, “Dunning”).
Regarding claims 4, 10, 16, 22, and 28, Miura as modified by Taylor teaches encoding of controlling variables (Miura – Para. 103 and Para. 156) but fails to explicitly teach variational autoencoders.  However, in a related disclosure, Dunning teaches computer programs encoded on computer storage media, for reinforcement learning (see abstract).  More particularly, Dunning teaches the system can then train a variational autoencoder, in particular a variational sequence autoencoder, with the captured temporal sequences (Col. 13 Lines 33-43).  Dunning states that an increase in performance can be achieved without an excessive increase in the amount of computing resources consumed during the training of the recurrent neural network (Col. 2 Lines 1-9).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the system of Miura and Taylor to include the autoencoder features of Dunning in order to achieve improved performance on tasks, as beneficially taught by Dunning.
Regarding claims 5, 11, 17, 23, and 29, Miura as modified by Taylor and Dunning teaches the one or more neural networks include a generative network to generate the one or more first games using scene data and player input for the one or more portions of the one or more second games (Miura – abstract and Para. 109), with the latent space acting as a constraint (Dunning – Col. 13 Lines 40-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715